ORDER
ARCARA, District Judge.
This case was referred to Magistrate Judge Carol E. Heckman, pursuant to 28 U.S.C. § 636(b)(1), on January 8, 1993. Defendants American Protective Services, Inc. *167and Thomas R. Moss (collectively “APS”) moved for summary judgment on their claims for defense and indemnification against third-party defendant Occidental Chemical Corporation (“Occidental”). Occidental cross-moved to dismiss the defense and indemnification claims. On May 20, 1994, Magistrate Judge Heckman filed a Report and Recommendation recommending that the Court deny APS’s motion for summary judgment and that the Court grant Occidental’s cross-motion to dismiss the third-party complaint against it for defense and indemnification. 862 F.Supp. 982.
APS filed objections to the Report and Recommendation on July 22, 1994. Occidental filed a response on August 17, 1994.
Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a de novo determination of those portions of the Report and Recommendation to which objections have been made. Upon a de novo review of the Report and Recommendation and the record in this case, and after reviewing the submissions and hearing argument from counsel, the Court adopts the proposed findings of the Report and Recommendation.
Accordingly, for the reasons set forth in Magistrate Judge Heckman’s Report and Recommendation, the Court denies APS’s motion for summary judgment on the claims for defense and indemnification against Occidental, and grants Occidental’s cross-motion to dismiss the defense and indemnification claims.
IT IS SO ORDERED.